Exhibit 10.19.2

 

OMAHEN NON-COMPETE/NON-SOLICITATION AGREEMENT

 

This OMAHEN NON-COMPETE AND NON-SOLICITATION AGREEMENT (the “Agreement”) is made
and entered into as of this 10th day of September, 2003, by and between STRATUS
SERVICES GROUP, INC., a Delaware company (“Stratus”) and D/O STAFFING LLC, a New
Jersey limited liability company (“Omahen”).

 

RECITALS:

 

WHEREAS, Omahen and Stratus have executed an Asset Purchase Agreement (“Asset
Purchase Agreement”) whereby Omahen has purchased certain assets related to the
ongoing clerical and light industrial staffing business of Stratus at the
Paterson, New Jersey; Perth Amboy, New Jersey; Elizabeth, New Jersey; New
Brunswick, New Jersey; and Trenton, New Jersey branch offices (the “Purchased
Assets”); and

 

WHEREAS, Omahen possesses substantial information and knowledge regarding the
Purchased Assets; and

 

WHEREAS, the parties desire to enter into an agreement whereby Omahen agrees not
to compete with Stratus relating to Stratus’ Retained Business, as defined
below.

 

NOW, THEREFORE, for consideration, the receipt and sufficiency of which is
hereby acknowledged, and other good and valuable consideration, the parties
hereto agree as follows:

 

Confidentiality and Trade Secrets

 

Omahen acknowledges that the manuals, methods, forms, techniques and systems of
Stratus in its Retained Business, are confidential trade secrets and are the
property of Stratus.

 

Omahen further acknowledges that it has had access to confidential information
concerning Stratus’ Retained Business, as defined below, and clients relating
thereto, including their business affairs, special needs, preferred methods of
doing business, methods of operation, key contact personnel and other data, all
of which provides Omahen with a competitive edge and none of which is readily
available except to Stratus.

 

Omahen further acknowledges that it has had access to the names, addresses,
telephone numbers, qualifications, education, accomplishments, experience,
availability, resumes and other data regarding persons who have applied or been
recruited for temporary or permanent employment relating to the Stratus’
Retained Business, as well as job order specifications and the particular
characteristics and requirements of persons generally hired by a client,
specific job listings, mailing lists, computer runoffs, financial and other
information, all of which provides Omahen with a competitive edge and none of
which is readily available except to Stratus.

 

--------------------------------------------------------------------------------


 

Omahen agrees that all of the foregoing information regarding Stratus’ Retained
Business and all methods, clients and employees related thereto constitutes
valuable and proprietary trade secrets and confidential information of Stratus
(hereafter “Confidential Information”).

 

Non-Competition Agreement

 

Omahen agrees that regardless of geographic location, it will not, during  the
eighteen month period commencing with the Effective Date of the Asset Purchase
Agreement (“Restrictive Period”) and unless otherwise agreed to by the parties
by way of subcontracting agreement, payrolling agreement or otherwise, service
any customers of Stratus’ business offices other than the Paterson, New Jersey;
Perth Amboy, New Jersey; Elizabeth, New Jersey; New Brunswick, New Jersey and
Trenton, New Jersey offices (the “Omahen Offices”) (Stratus’ other such offices
being the Retained Business).  Omahen also agrees that during the Restrictive
Period it will not solicit the Retained Accounts set forth on Schedule A hereof
or any of Stratus’ accounts in the New Jersey counties other than the Excluded
Counties as set forth on the attached customer lists being provided as
Schedule B hereof.  Omahen acknowledges that doing so in any manner would
interfere with, diminish and otherwise jeopardize and damage the business and
goodwill of Stratus.

 

Non-Disclosure Agreement

 

Omahen agrees that except as directed by Stratus, it will not at any time use
for any reason or disclose to any person any of the Confidential Information of
the Retained Business or Retained Accounts or permit any person to examine
and/or make copies of any documents which may contain or are derived from
Confidential Information, whether prepared by Stratus or otherwise, without the
prior written permission of Stratus in the Retained Business.

 

Agreement Not to Compete for Accounts or Personnel

 

Omahen agrees that during the Restrictive Period it will not, directly or
indirectly, contact, solicit, divert, take away or attempt to contact, solicit,
divert or take away any staff employee, temporary personnel, customer, account,
business or goodwill from Stratus in the Retained Business offices of Stratus as
of the period twelve (12) months prior to the date of the Closing through the
Effective Date, either for Omahen’s own benefit or some other person or entity,
and will not aid or assist any other person or entity to engage in any such
activities.

 

2

--------------------------------------------------------------------------------


 


RETAINED BUSINESS

 

For purposes of this Agreement, the term “Retained Business” shall have the
meaning ascribed to it in the Stratus Non-Compete and Non-Solicitation Agreement
between Stratus and Omahen.

 

 

 

STRATUS SERVICES GROUP, INC.

 

 

 

 

 

 

 

By:

/s/ Joseph J. Raymond

 

 

 

Joseph J. Raymond

 

 

Chairman and CEO

 

 

 

 

D/O STAFFING LLC

 

 

 

 

 

 

 

By:

/s/ Dennis Omahen

 

 

 

Dennis Omahen

 

 

Title:  Manager

 

3

--------------------------------------------------------------------------------